108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albert O. O'ROURKE, Plaintiff-Appellant,v.ERNST & YOUNG, et al. Defendant-Appellee.
No. 96-55871.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Albert O'Rourke appeals pro se the district court's denial of O'Rourke's Fed.R.Civ.P. 60(b) motion to vacate the judgment of dismissal of his action against 32 defendants, alleging a number of claims including a conspiracy to remove O'Rourke from the practice of law.  We affirm for the reasons stated in the district court's Order filed on May 9, 1996.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject O'Rourke's contention that the district court erred by ruling on the 60(b) motion without holding an evidentiary hearing or oral argument.  See Spradlin v. Lear Siegler Management Serv.  Co., 926 F.2d 865 (9th Cir.1991)